  Case 1:20-cv-21601-KMW Document 19-3 Entered on FLSD Docket 04/29/2020 Page 1 of 2


FeeleJ′    Mat,hew(uSAFLS)
From:                               Tracki ng pdates@fedex.com
                                                U

Sent:                               Friday, April 17,20207:53 AM
To:                                 Feeley, Matthew (USAFLS)
Subject:                            FedEx Shipm enl 77 025659 1 080 Delivered




              Your package has been delivered
              Tracking # 77 0256591 080

               Ship datei                                                          Delivery date:
               丁hu,4/16′ 2020                                                      Fri,4/17ノ 20207:46    am
               Matthew J.Feeley,AUSA                                               Genesis‖ Church Of
               US Attorneys ottce SDFL                                             Hea:th&Heaiing
               M:AMI,FL 33132                                                      2014 Garden Lane
               US                                                                  BRADEN丁 ON,FL 34205
                                                                                   ∪S




              Shipment Facts
              Our records indicate that the following package has been delivered

               Tracking number:                     770256591080

               Status:                              Delivered:04/17/202007:46
                                                    AM Signed for By:
                                                    A GRENON
               Signed for by:                       A GRENON
               Delivery location:                   BRADEN丁 ON,FL

               Delivered to:                        Resldence

               Service type:                        FedEx First Overnight(D

               Packaging type:                      FedEx③ Box

               Number of pieces:                    1



               Weight:                              10001b
                                                                                          GOVERNMENT
               Special handling/Services    :       Deliver Weekday                          EXHIBIT
                                                    Residentlal Delivery                CASE
                                                                                        NO.
                                                    Direct Signature Required

               Standard transit:                    4/17/2020 by 8:00 am                認
                                                                                              B「
                                                                                                    3
Case 1:20-cv-21601-KMW Document 19-3 Entered on FLSD Docket 04/29/2020 Page 2 of 2

       Fl   Please do not respond to this message                              an unaltended mailbox. This report was generated at
       approximately 6:52 AM CDf onO4l17/2020.

       All weights are estimated.


       To track the latest status of your shipment, click on the tracking number above.




       @ 2020 Federal Express Corporation. The content      ofthis message is protected by cogyright and trademark laws under U.S. and
       internalional law. Review our privacv policv. All rights reserved.

       Thank you for your business,
